DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.  	Claims 1-23 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Das et al. (US 2017/0364766 A1) teaches An electronic device, comprising: a camera; a memory; one or more processors operatively coupled to the memory; (“The vision apparatus 100, which is also referred to herein as an egocentric vision system, includes, a transceiver 104, a memory 108, a microphone 112, a camera 116, a display screen 120, a speaker 124, and an input device 128 each of which is connected to a processor 132 and supported by a housing 136 (FIG. 1).” [0036]) Das also teaches computer-executable instructions stored in the memory and configured to be executed by the one or more processors, the computer-executable instructions including instructions (“The memory 108 is an electronic storage device that is configured to store data for operating the vision apparatus 100. In obtaining image data, using the camera, of a physical setting; (“The camera 116 is a color camera that generates image data representative of a field of view of the camera 116. In particular, the camera 116, which also referred to herein as an imaging device, generates image data of a portion of the area in front vision apparatus 100 including the objects located in the area.” [0039]) Das teaches based on the image data, identifying one or more physical objects in the physical setting, using classifiers of physical objects; (“The vision apparatus 100 is configured to accurately identify at least some of the objects 204, 208, 212 located in the area 200 by using contextual information from the area 200 in which the objects 204, 208, 212 are located. That is, for example, the vision apparatus 100 has determined that a refrigerator object 216 and a tv object 204 are located in the area 200 which has been classified an office scene type. The refrigerator object 216 and the tv object 204 are rendered object detection data. As shown in FIG. 12, the vison apparatus 100 determines that the office should not include the refrigerator object 216 and should include the tv object 204, because refrigerators are not typically located in an office, but a tv is suitable for an office.” [0050]) Claims 12 and 19 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1-23 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “based on the one or more of the identified physical objects, determining a geometric layout of the physical setting;” Claims 12 and 19 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619